Case 1:20-cv-00632-LMB-MSN Document 40 Filed 11/10/20 Page 1 of 1 PageID# 948




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA

                                            Alexandria Division


BARROSO, INC., d/b/a GUAJILLO                               )
   MEXICAN CUISINE,                                         )
                                                            )
                   Plaintiff,                               )
                                                            )
      v.                                                    ) Civil Action No. 1:20cv632 (LMB/MSN)
                                                            )
TWIN CITY FIRE INSURANCE CO., et al                         )
                                                            )
                   Defendants.                              )




                                                  JUDGMENT

           Pursuant to the order of this Court entered on November 10, 2020 and in accordance with Fed. R. Civ. P. 58,

JUDGMENT is hereby entered in favor of defendant Twin City Fire Insurance Co. and against plaintiff Barroso,

Inc., d/b/a Guajillo Mexican Cuisine.




                                                   FERNANDO GALINDO, CLERK

                                                   By:_________/s/_______________
                                                        Y. Guyton, Deputy Clerk


Dated: 11/10/20
Alexandria, Virginia
